DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments titled Remarks of 09/21/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-4, 6-12, and 14-19 on pages 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that in the previous rejection of claims 8 and 16, Donnelly was used to reject only “wherein the at least one processor is configured to determine the dynamic traffic impact data from one of sensor data generated by a plurality of sensors…” and not “wherein the at least one processor is configured to determine the dynamic traffic impact data from… communication data transmitted by traffic in vicinity of the autonomous vehicle” and as a result the amendments made to the claims are scope changing.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  “further configured… from one of sensor data…” should be corrected to --further configured… from sensor data…-- for grammatical reasons.
Appropriate correction is required.

Claim Interpretation
For the purpose of the action, the examiner interprets the phrase “in proximity” in claims 2, 10 and 18 as within the observable distance of the proximity sensor outlined in Paragraph [0036] of the disclosure, such that an object “in proximity” can be sensed by said proximity sensor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2018/0341274, hereinafter Donnelly; already or record), in view of Christensen (US 10565873), further in view of Levy et al. (US 2019/0137290, hereinafter Levy; already of record), further still in view of Kline et al. (US 2020/0079357, hereinafter Kline; already of record), even further still in view of Rander et al. (US 2017/0344010, hereinafter Rander; already of record).

Regarding claim 9, Donnelly discloses:
An apparatus for navigating an autonomous vehicle (Paragraph [0006]), the apparatus comprising:
   	at least one non-transitory memory configured to store instructions (Paragraph [0006]);
 	at least one processor (Paragraph [0006]) configured to execute the instructions to:
obtain dynamic traffic information in a geographical region associated with the autonomous vehicle (Paragraph [0028] Lines 17-33);
determine dynamic traffic impact data of the autonomous vehicle at a first location in the geographical region, based on the dynamic traffic information wherein the first location is a first parking location of the autonomous vehicle associated with a user (Abstract; Paragraph [0028] Lines 17-33, i.e. a “parking location” is broad and the Examiner is interpreting it as a location in which a vehicle stops temporarily, in this case in order to pick up a passenger), and
…
	navigate the autonomous vehicle from the first parking location with navigation data, based on the displacement threshold and the dynamic traffic information in the geographical region (Paragraph [0028] Lines 17-33, i.e. a “parking location” is broad and the Examiner is interpreting it as a location in which a vehicle stops temporarily, in this case in order to pick up a passenger); and
…
	Donnelly does not explicitly disclose:
	…
	wherein the dynamic traffic impact data is determined from communication data transmitted by traffic blocked in a vicinity of the autonomous vehicle;
	track a location of the user heading away from the first parking location of the autonomous vehicle;
compute a displacement threshold for displacing the autonomous vehicle from the first parking location based on the determined dynamic traffic impact data, wherein the displacement threshold is based on waiting time of traffic in the vicinity of the autonomous vehicle; 
…
based on the tracking of the location of the user, determine whether to pick the user up from the first parking location or a second parking location different from the first parking location.
However in the same field of endeavor, Christensen teaches generating emergency vehicle warnings, automatic control of autonomous vehicles based upon the emergency vehicle warnings (Abstract) and more specifically:
…
wherein the dynamic traffic impact data is determined from communication data transmitted by traffic blocked in a vicinity of the autonomous vehicle (Col. 6 Lines 9-32 and Col. 22 Lines 21-40, i.e. an emergency vehicle sending out a signal to move an autonomous vehicle blocking said emergency vehicle’s path);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Donnelly to incorporate …wherein the dynamic traffic impact data is determined from communication data transmitted by traffic blocked in a vicinity of the autonomous vehicle…, as taught by Christensen. Doing so may reduce emergency vehicle/autonomous vehicle collision accidents, speed response time of emergency vehicles (e.g., fire trucks, ambulances, police, etc.), which may reduce fire losses, and/or faster response to auto accidents may reduce injuries and/or save lives, as recognized by Chirstensen (Col. 1 Lines 31-39).
The combination of Donnelly and Christensen does not teach:
…
track a location of the user heading away from the first parking location of the autonomous vehicle;
compute a displacement threshold for displacing the autonomous vehicle from the first parking location based on the determined dynamic traffic impact data, wherein the displacement threshold is based on waiting time of traffic in the vicinity of the autonomous vehicle; 
…
based on the tracking of the location of the user, determine whether to pick the user up from the first parking location or a second parking location different from the first parking location.
However in the same field of endeavor, Levy teaches a method for executing autonomous rideshare requests in the field of autonomous vehicles (Paragraph [0002]) and more specifically:
…
tracking a location of the user heading away from the first parking location of the autonomous vehicle (Paragraphs [0039] and [0111]-[0112], i.e. track the user’s mobile location and base the vehicle stopping location and/or route on where the user’s location is and where the user’s heading, i.e. only return if the user is heading back and not if the user is heading away);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Donnelly to incorporate …tracking a location of the user heading away from the first parking location of the autonomous vehicle…, as taught by Levy. Doing so would limit the operator's downtime and maintain high pickup and delivery efficiency for the operator, as recognized by Levy (Paragraph [0009]).
The combination of Donnelly, Christensen, and Levy does not teach:
…
compute a displacement threshold for displacing the autonomous vehicle from the first parking location based on the determined dynamic traffic impact data, wherein the displacement threshold is based on waiting time of traffic in the vicinity of the autonomous vehicle; 
…
based on the tracking of the location of the user, determine whether to pick the user up from the first parking location or a second parking location different from the first parking location.
However in the same field of endeavor, Kline teaches methods, systems and computer program products for parking autonomous vehicles (Abstract) and more specifically:
	…
compute a displacement threshold for displacing the autonomous vehicle from the first location based on the determined dynamic traffic impact data, wherein the displacement threshold is based on waiting time of traffic in the vicinity of the autonomous vehicle (Paragraphs [0056] and [0059]-[0061], i.e. not parking if impeding the flow of traffic and/or the traffic condition of the street. Alternatively, moving from parking when a vehicle with higher priority based on idle time requests it); and
	…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Donnelly to incorporate 	…compute a displacement threshold for displacing the autonomous vehicle from the first location based on the determined dynamic traffic impact data, wherein the displacement threshold is based on waiting time of traffic in the vicinity of the autonomous vehicle; and…, as taught by Kline. Doing so would allow for parking while cause a disruption in the flow of vehicular or pedestrian traffic, as recognized by Kline (Paragraph [0056]).
The combination of Donnelly, Christensen, Levy, and Kline does not teach:
…
based on the tracking of the location of the user, determine whether to pick the user up from the first parking location or a second parking location different from the first parking location.
However in the same field of endeavor, Rander teaches a control system of a self-driving vehicle (SDV) (Abstract) and more specifically:
…
	based on the tracking of the location of the user, determining whether to pick the user up from the first parking location or a second parking location different from the first location (Paragraph [0050] and [0073], i.e. tracking the location of a user of a self driving vehicle pick up service and prioritizing pick up location options that are more proximate to the user's actual location, and deprioritize location options that are further away from the user's actual location. Additionally a “parking location” is broad and the Examiner is interpreting it as a location in which a vehicle stops temporarily, in this case in order to pick up a passenger );
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Donnelly to incorporate …based on the tracking of the location of the user, determining whether to pick the user up from the first parking location or a second parking location different from the first location;…, as taught by Rander. Doing so would allow for autonomous vehicles to prioritize pick-up location options that are more proximate to a user's actual location, and deprioritize location options that are further away from the user's actual location, as taught by Rander (Paragraph [0073]).

Regarding claim 10, the combination of Donnelly, Christensen, Levy, Kline, and Rander teaches the apparatus of claim 9. Donnelly further discloses:
wherein the at least one processor is further configured to:
obtain destination data indicating a destination of the user associated with the autonomous vehicle (Paragraph [0028] Lines 17-33); and
determine the second parking location in proximity of the destination of the user (Paragraph [0028] Lines 17-33, i.e. a “parking location” is broad and the Examiner is interpreting it as a location in which a vehicle stops temporarily, in this case in order to pick up a passenger).

Regarding claim 11, the combination of Donnelly, Christensen, Levy, Kline, and Rander teaches the apparatus of claim 10. Donnelly further discloses: wherein the at least one processor is further configured to update the determined navigation data for navigating the autonomous vehicle from the first parking location to the second parking location (Paragraph [0028] Lines 17-33, i.e., re-routing the vehicle to get to the parking spot is updating the navigation data. Additionally a “parking location” is broad and the Examiner is interpreting it as a location in which a vehicle stops temporarily, in this case in order to pick up a passenger).

Regarding claim 12, the combination of Donnelly, Christensen, Levy, Kline, and Rander teaches the apparatus of claim 10. Donnelly further discloses: wherein the second parking location is one of same or different from the first parking location (Paragraph [0028] Lines 17-33, i.e. a “parking location” is broad and the Examiner is interpreting it as a location in which a vehicle stops temporarily, in this case in order to pick up a passenger).

Regarding claim 14, the combination of Donnelly, Christensen, Levy, Kline, and Rander teaches the apparatus of claim 9. Donnelly further discloses: wherein the dynamic traffic information comprises one or more of destination data of the user associated with the autonomous vehicle (Paragraph [0028] Lines 17-33), traffic data in the geographical region (Paragraph [0028] Lines 17-33), time data associated with the traffic data, street geometry data of one or more pathways in the geographical region (Paragraph [0039]), traffic light timing data in the geographical region, functional class of the one or more pathways in the geographical region (Paragraph [0039]), or environmental conditions in the geographical region.

Regarding claim 15, the combination of Donnelly, Christensen, Levy, Kline, and Rander teaches the apparatus of claim 9. Donnelly further discloses: wherein the dynamic traffic impact data comprises at least one of volume of traffic in vicinity of the autonomous vehicle or flow rate of traffic in the vicinity of the autonomous vehicle (Paragraph [0040], i.e., the number of objects in traffic is the same as traffic volume).

Regarding claim 16, the combination of Donnelly, Christensen, Levy, Kline, and Rander teaches the apparatus of claim 9. Donnelly further discloses: wherein the at least one processor is configured to determine the dynamic traffic impact data from one of sensor data generated by a plurality of sensors or communication data transmitted by traffic in vicinity of the autonomous vehicle (Paragraphs [0029] and [0039]).

Regarding claims 1-4 and 6-8, the claim(s) recite analogous limitations to claim(s) 9-12 and 14-16, above, respectively, and are therefore rejected on the same premise.

Regarding claim 17, the claim(s) recite analogous limitations to claim(s) 9, above, and is therefore rejected on the same premise. Donnelley further teaches a map database configured to store map data associated with a geographical region (Figs. 2 and 9)….

Regarding claims 18 and 19, the claim(s) recite analogous limitations to claim(s) 10 and 11, above, respectively, and are therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is 16.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661